 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ESTATE OF HERMINE MAUTNER and RICHARD K.
MAUTNER,

Plaintiffs, ORDER
- against - 19 Civ. 2742 (NRB)

THE ALVIN H. GLICK IRREVOCABLE GRANTOR
TRUST, ALVIN H. GLICK, RANDY E. GLICK,
JASON GLICK, 76-77 STREET & THIRD AVENUE
LLC, and 1329-37 THIRD AVENUE LLC,

Defendants,
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

On November 25, 2019, the Court dismissed plaintiffs’ amended

complaint with prejudice. See Estate of Mautner v. Alvin H. Glick

 

Irrevocable Grantor Trust, 19 Civ. 2742 (NRB), 2019 WL 6311520

 

(S.D.N.Y. Nov. 25, 2019). On December 9, 2019, the Court extended
the deadline for defendants to file a motion for attorneys’ fees
and costs to Dedéfiber 30, 2019. See ECF We. 53. On December 23,
2019, the Court extended the deadlines for plaintiffs to file a
notice of appeal to January 15, 2020 and for defendants to file a
motion for attorneys’ fees and costs to January 16, 2020. See ECF
Nos. 55 & 57. On January 15, 2020, plaintiffs filed a notice of
appeal. See ECF No. 58. On January 16, 2020, defendants filed a
motion for attorneys’ fees and costs. See ECF No. 59.

“The filing of a notice of appeal is an event of

 
 

jurisdictional significance -- it confers jurisdiction on the
court of appeals and divests the district court of its control
over those aspects of the case involved in the appeal.” Gtiggs v.
Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam).
“However, notwithstanding a pending appeal, a district court
retains residual jurisdiction over collateral matters, including
claims for attorneys’ fees.” Tancredi v. Metro. Life Ins. Co.,
378 F.3d 220, 225 (2d Cir. 2004). Accordingly, “‘if an appeal on
the merits of the case is taken, the district court may rule on
the claim for fees, may defer its ruling on the motion, or may
deny the motion without prejudice, directing under subdivision
(d) (2) (B) [of Federal Rule of Civil Procedure 54] a new period for
filing after the appeal has been resolved.’” Tey, @t 225-26
(internal alterations and emphasis deleted) (quoting Fed. R. Civ.
P. 54(d) advisory committee’s note (1993)).

The Court denies defendants’ motion for attorneys’ fees and
costs without prejudice to refiling it within thirty days after
the Second Circuit resolves plaintiffs’ appeal. Fed. Re Gilv. Ps
54 (d) (2) (B). The Clerk of Court is respectfully directed to
terminate the motion pending at docket entry 59.

Dated: New York, New York
January of , 2020

   

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
